COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                       NO.  2-08-440-CR
 
ROBERT ALLAN JOY                                                            APPELLANT
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
             FROM
THE 158TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                 MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
We have considered appellant's AMotion To Withdraw Notice Of Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See id.; Tex. R. App. P.
43.2(f).
 
PER
CURIAM
 
PANEL: DAUPHINOT,
LIVINGSTON, and MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: February 25,
2010




[1]See Tex. R. App. P. 47.4.